Citation Nr: 0619841	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  06-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for residuals of 
anaphylactic shock due to bee stings.

2.  Entitlement to service connection for depressive disorder 
secondary to respiratory disorder.

3.  Entitlement to service connection for reduced lung 
capacity.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
September 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2004 and July 2005 rating decisions by 
the Philadelphia, Pennsylvania Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA), 
which denied the veteran service connection for reduced lung 
capacity, depressive disorder secondary to a respiratory 
condition, and residuals of anaphylactic shock.

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in June 2006.  A 
transcript of the hearing is of record.  

The instant appeal has been advanced on the Board's docket 
for good cause shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal have been accomplished.  

2.  The veteran currently has no reduced lung capacity or 
residuals of anaphylactic shock as a result of a bee sting in 
service.

3.  The depressive disorder is not found to be related to a 
service-connected disability, is not found to be 
etiologically related to service, nor can it presumed to have 
been incurred in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for reduced lung 
capacity and residuals of anaphylactic shock as a result of a 
bee sting in service have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Depressive disorder is not proximately due to or the 
result of a service-connected disability, it was not incurred 
in or aggravated by service, nor can it be so presumed.  38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in June 2004 for service connection for reduced lung 
capacity and a depressive disorder secondary to a respiratory 
condition, and a substantially complete claim was received in 
April 2005 for service connection for residuals of 
anaphylactic shock as a result of a bee sting.  Both claims 
were received after the enactment of the VCAA.  

RO letters dated in July 2004 and May 2005, before the 
original adjudication of the claims, provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  In these letters, VA notified the veteran of 
his responsibility to submit evidence that showed that his 
conditions were caused or aggravated by service.  By these 
letters, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claims and they indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  The letters also 
requested that he submit any evidence in his possession that 
pertained to the claims.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Although the July 2004 letter did 
not inform the veteran of the requirements necessary to 
substantiate a claim for service connection for a disability 
secondary to a service-connected disability, the veteran is 
not shown to have any service-connected disabilities, neither 
does this Board decision grant the veteran service connection 
for a disability.  Therefore, as a matter of law, the 
veteran's claim for service connection for a depressive 
disorder as secondary to a service-connected respiratory 
disorder must be denied and the Board finds that the lack of 
proper notice is not prejudicial error.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Moreover, the Board notes that in a May 2006 letter, the 
veteran was notified of the requirements necessary to 
establish a disability rating and effective date if his 
claims were granted.  This letter meets the requirements of 
the recent Court of Appeals for Veterans Claims (Court) case, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that a service connection claim includes the 
elements of a disability rating and establishing an effective 
date; therefore, the veteran requires notice of the 
requirements to establish a disability rating and an 
effective date prior to the initial adjudication of a service 
connection claim).  Although this letter was received by the 
veteran after the original adjudication of his claims, the 
Board finds that there is no prejudicial error to the veteran 
as the denial of this claim renders any disability rating or 
effective date issue moot.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has consistently held that, under 
the law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and psychoses is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

After examination of the evidence of record, the Board finds 
that service connection for the veteran's reduced lung 
capacity, residuals of anaphylactic shock as a result of a 
bee sting, and depressive disorder secondary to a respiratory 
disorder is not warranted.

As such, review of the service medical records reveals that 
in July 1946, the veteran was hospitalized and diagnosed with 
pneumonia, primary, atypical, right lower lobe, etiology 
unknown.  An August 1946 X-ray of the chest showed clearing 
in the right base compared to earlier films.  An August 16, 
1946 medical record shows that the veteran was diagnosed with 
nasopharyngitis, acute, mild, cause undetermined.  It was 
noted that he recovered.  The veteran remained hospitalized 
until August 19, 1946.  It was requested upon his discharge 
from the hospital that he be granted a furlough for 10 days 
because his physical condition did not indicate performance 
of full duty and the furlough would be beneficial and hasten 
his recovery.  A November 1946 medical record shows that the 
veteran was diagnosed with heavy chest cold with cough.  
Physical examination of the chest was negative.  A February 
1947 medical record shows that the veteran still complained 
of pain after having had pneumonia six months prior.  A chest 
X-ray was performed that showed his lungs were clear.  In 
January 1949, the veteran was diagnosed with pharyngitis 
mild, with lymphadenopathy.  The veteran's September 1949 
separation examination shows that the veteran's nose, 
sinuses, mouth, and throat had no significant abnormalities.  
Further, his lymph glands and lymphatics also had no 
significant abnormalities.  The veteran's lungs and chest 
showed no significant abnormalities and a chest X-ray was 
completed which also showed no significant abnormalities.  
The veteran's psychiatric examination showed no significant 
abnormalities.  It was noted that the veteran had pneumonia 
in August 1946 and was hospitalized for 30 days.  The veteran 
reported occasional pain in the anterior chest, but there was 
no present pathology at the time of the September 1949 
separation examination.

The veteran argues that he was stung by a bee while in 
service which caused his anaphylactic shock.  He was then 
admitted to the hospital in July 1946 where he was diagnosed 
with pneumonia.  At that time, however, he did not notify the 
medical personnel that he had been stung by a bee and only 
realized later that the cause of his hospitalization was the 
bee sting.  He now states that he currently has a respiratory 
condition as a result of the bee sting and subsequent 
anaphylactic shock.  He therefore requests service connection 
for residuals of anaphylactic shock and reduced lung 
capacity.  

Regarding the veteran's reduced lung capacity, the veteran 
underwent a VA examination in November 2004 wherein the VA 
physician noted that he reviewed the veteran's medical 
records.  After obtaining a history from the veteran, the VA 
physician noted that the veteran was discharge from service 
in 1949 and for the next 55 years, he did not have any clear-
cut lung disorder.  The physician noted that the veteran had 
not idea upon what basis he was making this claim, only that 
he was prompted by someone else to do so.  The veteran 
reported that he quit smoking approximately 43 years ago 
after 17 years of smoking a pack per day and the physician 
noted that this smoking history would unlikely cause the 
veteran any difficulties with his lungs.  In addition to 
having no historical basis for any lung disorder, the 
pulmonary function study performed during the November 2004 
examination was entirely normal demonstrating neither 
restrictive nor obstructive airways disorder.  A chest film 
was also entirely normal.  The physician also noted that on 
examination, the veteran was not at all short of breath and 
the chest examination was totally normal with the veteran 
capable of taking a full deep breath and there was no pedal 
edema.  The diagnosis was no lung disorder found and the 
pulmonary function tests (PFTs) were found to be normal.

The Board finds that as the veteran was not found to have a 
respiratory disability or reduced lung capacity, that service 
connection for reduced lung capacity is not warranted.  As 
such, there is no current disability for which the veteran 
can be service-connected.  38 C.F.R. § 3.303 (2005).

As it relates to the veteran's residuals of anaphylactic 
shock claim, as noted above, the veteran is not found to have 
a current respiratory disability.  Further, the veteran has 
not shown that he has any other residuals of anaphylactic 
shock although he was requested in the May 2005 VCAA letter 
to clarify what specific residuals of anaphylactic shock he 
was claiming.  The Court has held that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Therefore, as the veteran has not stated what 
residuals he currently suffers as a result of his 
anaphylactic shock in service and he is not shown to have a 
current respiratory disability, the Board finds that service 
connection for residuals of anaphylactic shock is not 
warranted.

Regarding the veteran's claim of service connection for a 
depressive disorder secondary to a respiratory disorder, the 
Board finds that service connection for a depressive disorder 
is not warranted.  As such, the Board notes that it was noted 
in a November 2004 VA psychiatric examination report that the 
examiner opined that the veteran's psychiatric symptoms dated 
back to the period immediately following his military 
service, and it was at least as likely as not that his 
diagnosis of depression and panic disorder without 
agoraphobia were linked to his service-connected respiratory 
condition and significant limitations imposed on his 
psychosocial functioning.  However, review of the claims 
folder reveals that the veteran is not service-connected for 
any respiratory disorder.  Therefore, service connection for 
a depressive disorder as secondary to a service-connected 
respiratory disorder is not warranted as a matter of law 
because the element of having a service-connected disability 
is not met.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); 38 C.F.R. § 3.310(a) (2005).

Further, as directly related to service, the Board finds that 
service connection for a depressive disorder is not warranted 
because the veteran is not found to have any psychiatric 
symptoms or diagnoses in service.  The veteran testified 
during his June 2006 Board hearing that he has a depressive 
disorder that was caused by his being locked in the hospital.  
He stated that he had low blood pressure, which created 
anxiety.  He was then isolated in a hospital for 30 days and 
the cause of his low blood pressure could not be determined.  
He was then sent to a private psychiatric hospital and this 
is when his depression occurred.  He stated that this 
occurred between 1954 and 1955, which the Board notes is 
approximately five years after his discharge from service.  
Further, the veteran's service medical records are void for 
any symptoms or diagnosis of a depressive disorder or any 
other psychiatric disorder.  Therefore, it is not found that 
the veteran's depression had its onset in service, neither 
can it be presumed to have been incurred in service, as his 
depression did not manifest within one year after his 
discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a depressive disorder as secondary to a 
service-connected disability or as directly related to 
service.




ORDER

1.  Entitlement to service connection for residuals of 
anaphylactic shock due to bee stings is denied.

2.  Entitlement to service connection for depressive disorder 
secondary to respiratory disorder is denied.

3.  Entitlement to service connection for reduced lung 
capacity is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


